Title: From George Washington to Philip Schuyler, 24 November 1779
From: Washington, George
To: Schuyler, Philip


        
          My Dr sir
          West point Novr 24th 1779
        
        I yesterday Evening received your Favors of the 16th & 18th. Accept my thanks for ’em and for your other very kind Offices.
        Genl Duportail has returned—Colo. Hamilton not yet, being detained unfortunately by a slight indisposition at Morris Town.

I hope it will be soon over. The Resolution You allude to has reached me. You will see by my Official Letter of this date to Congress—that after receiving their Letter, with a Copy of Genl Lincoln’s dispatches, I did not wait for their decision on the point submitted. These dispatches and a Copy of the Act from the Marine Committee for the sailing of the Three Frigates, which had been detained for a cooperation—seemed explicit as to the line of conduct to be pursued. The Disaster at Savannah, puts matters at least on a delicate footing in the South. I do not know what we can do more. You will have seen before this a particular state of the Army—transmitted in my public Letter of the 18th. Our finances—depreciation &c. are alarming. We have much to apprehend from them—if they are not remedied.
        I have touched upon the subject of the Commissary. I thank you for the hint—as I shall for every Other you may be pleased to favor me with.
        The Gentlemen of my family are sensibly obliged by the manner in which you mention them & request you to receive their respectful compliments. You will see I am all hurry—and I implicitly confide in your indulgent excuse for this hasty scrawl—and have only to add that I am with great truth Yr Affe F[rien]d & Hbl. st
        
          G.W.
        
      